UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CENGAGE LEARNING, INC, ET AL.,
Plaintiffs, 20 Civ. 769 (JGK)

- against ~ ORDER

 

TRUNG KIEN NGUYEN, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

This Court having determined that the plaintiffs were
entitled to a default judgment against the defendants referred
the matter to Magistrate Judge Aaron for an inquest on damages.
The Magistrate Judge issued a Report and Recommendation dated
June 1, 2021. The time for filing objections has passed with no
objections having been filed and therefore any objections have
been waived. In any event, the Court has reviewed the Report
and Recommendation and finds no basis to modify it. The Court
therefore adopts the Report and Recommendation. The plaintiffs
should submit a proposed judgment consistent with the Report and
Recommendation by June 24, 2021. The defendants may submit any
response by June 28, 2021.

SO ORDERED. 000 en

Dated: New York, New York
June 21, 2021 th Ko Cel thot?
John G. Koeltl
Uni ed States District Judge

 

 

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _

DATE FILED: _6/4//207/

 

 

 

 
